Judgment and two orders affirmed, with costs, on the ground that the action was not commenced within the time limited by statute of the State of Connecticut. All concur, except Dowling and Harris, JJ., who dissent and vote for reversal and reinstatement of the verdict on the ground that the defendant is estopped from pleading the Connecticut statute as a defense and on the ground that she had one year from her appointment as executrix in which to bring the action. (See Stearns Co. v. United States, 291 U. S. 54, and cases cited; Leahy v. Cheney, 90 Conn. 611; 98 A. 132.) (The judgment dismisses plaintiff’s complaint on a reserved decision of defendant’s motion after the court set aside the verdict of the jury in favor of the plaintiff in an action for damages arising out of the negligent operation of an automobile. One order dismisses the complaint. The second order sets aside the jury’s verdict and grants defendant’s motion to dismiss.) Present — 'Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.